       Case 2:21-cr-00032-MCE Document 20 Filed 07/20/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     MARIELA PANGANIBAN
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,               )   Case No. 2:21-CR-32-MCE-1
11                                           )
                     Plaintiff,              )   STIPULATION AND ORDER TO CONTINUE
12                                           )   STATUS ON SENTENCING
                        vs.                  )
13                                           )   Date: July 22, 2021
         MARIELA PANGANIBAN,                 )   Time: 10:00 A.M.
14                                           )   Judge: Hon. Morrison C. England, Jr.
                   Defendant.                )
15                                           )

16          IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Matthew Thuesen, counsel
18   for Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender
19   Christina Sinha, counsel for Ms. Mariela Panganiban, that the status regarding sentencing,
20   currently set for July 22, 2021, may be continued to September 9, 2021 at 10:00 A.M.
21          The parties specifically stipulate as follows:
22          1.       By previous order, this matter was set for a status regarding sentencing on July
23                   22, 2021. ECF No. 16.
24          2.       By stipulation, the defense now moves to continue the status conference to
25                   September 9, 2021.
26          3.       Undersigned defense counsel has been newly assigned this case. As such, she
27                   requires time to review the discovery in this matter and otherwise prepare for
28

      Stipulation and [Proposed] Order to             -1-                      United States v. Panganiban,
      Continue Status Regarding Sentencing                                             2:21-CR-32-MCE-1
       Case 2:21-cr-00032-MCE Document 20 Filed 07/20/21 Page 2 of 3


 1                   sentencing.

 2          4.       Defense counsel believes that failure to grant the requested continuance would

 3                   deny her the reasonable time necessary for effective preparation, taking into
 4                   account the exercise of due diligence.
 5          5.       The government does not object to the continuance.
 6          6.       As this matter is post-plea, there are no Speedy Trial Act considerations.
 7          7.       Therefore, the parties respectfully request the Court to set this matter for a status
 8                   regarding sentencing on September 9, 2021 at 10:00 A.M.
 9
                                                    Respectfully submitted,
10
                                                    HEATHER E. WILLIAMS
11                                                  Federal Defender
12   Date: July 19, 2021                            /s/ Christina Sinha
                                                    CHRISTINA SINHA
13                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
14                                                  MARIELA PANGANIBAN
15
16
     Date: July 19, 2021                            PHILLIP A. TALBERT
17                                                  Acting United States Attorney

18                                                  /s/ Matthew Thuesen
                                                    Matthew Thuesen
19                                                  Assistant United States Attorney
20                                                  Attorneys for Plaintiff

21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to              -2-                        United States v. Panganiban,
      Continue Status Regarding Sentencing                                                2:21-CR-32-MCE-1
       Case 2:21-cr-00032-MCE Document 20 Filed 07/20/21 Page 3 of 3


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4          IT IS SO ORDERED.
 5   Dated: July 19, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to              -3-                        United States v. Panganiban,
      Continue Status Regarding Sentencing                                                2:21-CR-32-MCE-1
